DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/2021 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Objections
Claim 15 is objected to because of the following informalities:  
There is a typographical error in claim 15, “...according to a different between…” should be corrected to “…according to a difference between…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Kim et al (U.S Pub: 20180046325) (Herein “Kim”).
As of Claim 15, Kim teaches (Figs. 1, 3-17) a method for noise reduction, comprising:
sensing m-1 pixel signals (fig. 11, TX1-TX3, para. [0097]-[0099]) being superimposed (i.e. place over) by noises (i.e. noise on Vn detecting TX1-TX3, para. [0097] [0099]) from m-1 sensing lines (fig. 11, Vn detecting noise TX1-TX3, para. [0097]-[0099]) among a group of m sensing lines (i.e. TX0-TX3, para. [0097]-[0099]) in each of n phases (fig. 11, phases 1-3 to the right of scanning lines, para. [0097]-[0099]) of a sensing operation (i.e. detecting touches and noises on the TX1-TX3, para. [0097]-[0099]), wherein m (i.e. TX0-TX3, para. [0097]-[0099]) and n are integer numbers (fig. 11, phases 1-3 to the right of scanning lines, para. [0097]-[0099]), and m is greater than 2 (i.e. TX0 – TX3 are m signals all the down to the bottom, para. [0097]-[0099]); 

for each of the n phases (fig. 11, each of the phases of TX0-TX3, para. [0097]-[0099]), suppressing noises (figs. 8-9, TDI 220 performs a noise canceling operation, para. [0086] [0088] [0090]) from each of the m-1 pixel signals (fig. 11, Vn detecting TX1-TX3, para. [0097]-[0099]) according to a different between (i.e. canceling noise between TX1 and TX2, para. [0086] [0088] [0090]) each of the m-1 pixel signals fig. 11, Vn detecting TX1-TX3, para. [0097]-[0099]) and the noise signal (i.e. Vn detecting noise, para. [0086] [0088] [0090]) to generate a denoised sensing value (figs. 8-9, canceling noises, para. [0086] [0088] [0090]) for each of the m-1 sensing lines (fig. 11, Vn detecting TX1-TX3, para. [0097]-[0099]).

    PNG
    media_image1.png
    369
    831
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    698
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    334
    580
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Pub: 20180046325) (Herein “Kim”) in view of Moon (U.S Pub: 20080129898).
As of Claim 16, Kim teaches the method of claim 15, but Kim does not disclose wherein the remaining sensing line of each of the group of m sensing lines is a dummy sensing line which is not coupled to any pixel.
However, Moon teaches (Figs. 1-2) wherein the remaining sensing line (Fig. 2, SL1_1/AL1_1, para. [0034]) of each of the group of m sensing lines is a dummy sensing line (Fig. 2, SL1_1/AL1_1…..SL1_n/AL1_n, para. [0034]) which is not coupled to any pixel (not connecting to any pixel (PX), para. [0034]).

    PNG
    media_image4.png
    665
    857
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim with Moon to provide the sensing lines and dummy lines connecting to the gate driver for eliminating coupling noises so that to prevents sensor malfunction by eliminating coupling noises.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S Pub: 20180046325) (Herein “Kim”) in view of Lee et al (U.S Pub: 20180114815) (Herein “Lee”).
As of Claim 17, Kim teaches the method of claim 15, but Kim does not disclose wherein the remaining sensing line of each of the group of the m sensing lines are coupled to pixels that are turned off during the sensing operation.
However, Lee teaches (Figs. 2-3, 8-9) wherein the remaining sensing line of each of the group of the m sensing lines (Fig, 3, 14B even sensing lines of Vsen_EVEN of the even sensing lines, para. [0073] [0132]) are coupled to pixels (Fig. 3, P, para. [0073]) that are turned off (pixel turns off during Vsen_EVEN, para. [0131]) during the sensing operation (Vsen_ODD turn on pixels during ODD pixel sensing operation, para. [0131]).

    PNG
    media_image5.png
    678
    608
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    784
    578
    media_image6.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify Kim with Lee to provide the differentially amplifying the integrated values of the currents flowing through two sensing .
Allowable Subject Matter
Claims 1-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the current prior art references teach the last limitation of the independent claims 1 and 8 “…suppressing the noises that are superimposed to the first pixel signal according to a difference between the first pixel signal and the first noise signal and a difference between the second noise signal and the third noise signal to generate a denoised sensing value of the first pixel” as describe in the Applicant’s invention in paragraphs [0039] and [0040] as well as in Table 2 format to remove noise.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant argued that Lin does not disclose wherein the sensing signal line “…m is greater than 2” that is m-1 sensing lines.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly amended claim language interpretations, Kim teaches wherein the m sensing lines TX0-TX3 can be much more than two (i.e. m is greater than 2) so that those skilled in the art can add more numbers of the m sensing signal lines.  The each of m-1 sensing lines are the Vn detecting to detecting noise on TX0-TX3 are superimposed on the touch signal lines as described in paragraph [0097]-[0099].  Furthermore, during each n phases, the TDI 220 (Touch Driving IC) may perform a noise canceling operation on the RX0-RX3 and between the noises of each TX0-TX3 and canceling noise on RX0-RX3 as described in paragraph [0086] [0088] [0090].
Therefore, according the newly amended claim 15 still broad enough to read on Kim such that the m is greater than 2 that is m-1 sensing lines and the Touch Driving IC 220 perform noise cancellation between each TX0-TX3 and removing noises on RX0-RX3 as recited in the claims.
The Examiner would like to suggest the Applicant to incorporate the reasons for allowance subject matter in claim 1 into claim 15 “…suppressing the noises that are superimposed to the first pixel signal according to a difference between the first pixel signal and the first noise signal and a difference between the second noise signal and the third noise signal to generate a denoised sensing value of the first pixel” so that the independent claim 15 is in the condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627